Citation Nr: 0512901	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for a gallbladder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1949. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision by the Manila, the 
Republic of the Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for pulmonary tuberculosis was last 
denied by the RO in February 2000.  The veteran was informed 
of the decision and of his right to appeal.  The veteran did 
not appeal within one year of date of notification of the 
decision.  

2.  Since the February 2000 determination, the evidence added 
to the record is cumulative.

3.  Gallbladder disease was not manifest in service and is 
unrelated to service.  

4.  Calculi of the gallbladder were not manifest within 1 
year of separation from service.  


CONCLUSIONS OF LAW

1.  The February 2000 decision denying service connection for 
pulmonary tuberculosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200, 20.201, 20.302, 20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim for service connection for pulmonary tuberculosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Gallbladder disease was not incurred in or aggravated by 
service and calculi of the gallbladder may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a March 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

In Mayfield v. Nicholson, U.S. Vet. App. No. 02-1077 (Apr. 
14, 2005), the Court indicated that there must be adequate 
notice, process, and no prejudice if notice was out of order.  
The August 2004 supplemental statement of the case 
constituted process and there is no prejudice.  The veteran 
has been given every opportunity to submit evidence.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

Lost records

The Board notes that service medical records are not 
contained in the claims folder.  The National Personnel 
Records Center has indicated that the veteran had fire 
related service.  The United States Court of Appeals for 
Veterans Claims ("Court") has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Pulmonary tuberculosis

Factual background

In a February 2000 decision, the RO denied service connection 
for pulmonary tuberculosis.  At the time, there was a 1975 
document interpreting records from 1968, 1971, and 1972 which 
were suspicious for pulmonary tuberculosis.  There was no 
competent evidence of pulmonary tuberculosis in service or 
within 3 years or of a nexus to service.  There was competent 
evidence of post-service pulmonary tuberculosis.  The veteran 
was informed of the decision and of his right to appeal.  A 
notice of disagreement was not received within one-year of 
notice of the decision.

In April 2000, the veteran submitted a claim to reopen.  He 
submitted October 1998 and March 1999 private medical records 
reporting a history of pulmonary tuberculosis diagnosed in 
1946, and statements from himself indicating that pulmonary 
tuberculosis was incurred in service.

Analysis

An appeal consists of a timely filed notice of disagreement 
and, after a Statement of the Case has been issued, a timely 
and properly completed VA Form 9 or correspondence containing 
the necessary information.  38 C.F.R. § 20.202.  When a 
notice of disagreement is not filed within one year, a 
decision becomes final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

The veteran has filed a claim for service connection for 
pulmonary tuberculosis.  The issue was last addressed and 
denied by the RO in February 2000.  In March 2000, the 
veteran was informed of the decision and of the right to 
appeal.  The veteran did not enter a notice of disagreement 
and that decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Since that determination, the veteran 
has sought to reopen the claim.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence submitted by the veteran with his claim to 
reopen is not new and material.  Rather, it is cumulative.  
He had indicated in August 1990 that in service, he had 
severe coughs whose later complications became pulmonary 
tuberculosis.  He had indicated in April 1991 that he had had 
severe coughs in service and that they had caused pulmonary 
tuberculosis which continued to the present.  This recounting 
is not new.  Godwin v. Derwinski, 1 Vet. App.419, 424 (1991).  

The history contained in the October 1998 and March 1999 
private medical records is cumulative of history he supplied 
in 1990 and 1991.  There is nothing in the documents 
establishing that the examiners knew the veteran during 
service or that they reviewed records contemporaneous to 
service.  The Board concludes that this is simply information 
recorded by an examiner unenhanced by additional medical 
comment and does not constitute competent medical evidence or 
new and material evidence.  See LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  Similarly, evidence tending to confirm 
post-service diagnoses of pulmonary tuberculosis is 
cumulative.  Sagainza v. Derwinski, 1 VA 575, 579 (1991).

Since new and material evidence has not been received since 
the February 2000 decision, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Gallbladder disease

The veteran has appealed the denial of service connection for 
gallbladder disease.  He does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for calculi of the gallbladder 
if it is manifest to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The evidence shows that gallbladder disease was not manifest 
in service or within one year of separation and that it is 
unrelated to service.  It is first shown in September 1998.  

There is no competent evidence of gallbladder disease during 
service or of calculi of the gallbladder within one year of 
separation.

While the veteran indicates that his gallbladder disease was 
acquired in the service, as a lay person, he has not been 
shown to be capable of making medical conclusions.  Thus, his 
opinions regarding diagnosis and causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
history of cholelithiasis diagnosed in 1946 which is reported 
in a March 1999 private medical record is not competent 
evidence that cholelithiasis was present in 1946.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

Accordingly, service connection for gallbladder disease is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER


The application to reopen the claim of service connection for 
pulmonary tuberculosis is denied.  

Entitlement to service connection for gallbladder disease is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


